the following opinion and decree were pronounced.
“ It is the opinion of the court, that the decree of the Chancellor, affirming that of the County Court, is erroneous ; the latter decree being erroneous in this, that a time should have been limited within which, if the apellee paid the money, ,he should have been entitled to a conveyance from the appellant; and in default of such payment, be foreclosed of all equity of redemption, and a sale directed of the mortgaged premises; — as also in this, that although the appellant was entitled to his costs in that Court, costs are decreed against him.”—
“ The said decrees are therefore reversed with costs, and the cause remanded to be proceeded in according t© the principles of this decree.”